Case 1:17-cr-20712-FAM Document 127 Entered on FLSD Docket 12/11/2018 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 17-20712-CR-MORENO(s)


  UNITED STATES OF AMERICA,

  vs.

  JAMES M. SCHNEIDER,

        Defendant.
  ________________________________ /

               GOVERNMENT’S NOTICE OF FILING FINAL EXHIBIT LIST
                           OF ADMITTED EXHIBITS

         The United States of America, by and through the undersigned Assistant United States

  Attorneys, hereby files its Final Exhibit List of Admitted Exhibits.


                                                 By: /s/ Jerrob Duffy
                                                     Assistant United States Attorney
                                                     Court No. A5501106
                                                     99 Northeast 4th Street
                                                     Miami, Florida 33132-2111
                                                     Tel: (305) 961- 9273
                                                     Fax: (305) 530- 6168
                                                     Jerrob.Duffy@usdoj.gov

                                                       /s/ Christopher B. Browne
                                                       Assistant United States Attorney
                                                       Florida Bar No. 91337
                                                       99 Northeast 4th Street
                                                       Miami, Florida 33132-2111
                                                       Tel: (305) 961- 9419
                                                       Fax: (305) 530- 6168
                                                       Christopher.Browne@usdoj.gov

                                                       /s/ Jeffrey Cook
                                                       Special Assistant United States Attorney
                                                       Florida Bar No. 647578
                                                       99 Northeast 4th Street
                                                       Miami, Florida 33132-2111
Case 1:17-cr-20712-FAM Document 127 Entered on FLSD Docket 12/11/2018 Page 2 of 2



                                                       Tel: (305) 961- 9004
                                                       Fax: (305) 530- 6168
                                                       Jeffrey.Cook2@usdoj.gov


                                    CERTIFICATE OF SERVICE
          I hereby certify that a true and correct copy of the foregoing was served by filing via
   the same via the Court’s CM/ECF filing system, on all counsel or parties of record on the
   Service List below.
                                              s/ Jerrob Duffy
                                              Assistant United States Attorney


                                          SERVICE LIST
   Ira Lee Sorkin, Esq.
   Maria E. Garcia, Esq.
   Mintz & Gold LLP
   600 Third Avenue
   New York, NY 10016
   Phone: (212) 696-4848
   Fax: (212) 696-1231
   E-mail: sorkin@mintzandgold.com
   E-mail: garcia@mintzandgold.com

   Armando Rosquete, Esq.
   Bell Rosquete Reyes
   Phone: (305) 570-1551
   Fax: (305) 570-1599
   999 Ponce de Leon Boulevard, Suite 1120
   PH Coral Gables, FL 33134
   E-mail: arosquete@brresq.com

   Attorneys for Defendant James Schneider
